Citation Nr: 1515498	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, claimed as coronary artery disease and congestive heart failure, to include as secondary to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973, with additional unverified prior service.

These issues come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the disabilities on appeal. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a March 2015 statement of the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for the disabilities on appeal on the basis that he was exposed to herbicides during service and such disabilities are related thereto. During the course of the appeal and specifically in a July 2008 statement, the Veteran asserted that he was attached to a unit aboard the USS Ranger doing operations in Vietnam working on avionics of a reconnaissance vigilante aircraft. He asserted that one of the aircraft's identification systems went down and it could not land on the aircraft carrier without it. The Veteran reported that he was flown to a base in Vietnam to fix the plane, for four-to-six hours. He attached an article describing the identification system. In a March 2009 statement, the Veteran asserted that while aboard ship, an aircraft carrier, he was attached to a unit and in charge of a the radio electronics shop on day crew. He reported that one of their aircraft had an avionics malfunction and had to land at an air base in Vietnam and he had to fly into Vietnam to fix the aircraft. He approximated that such occurred in January 1972, and he did not name the ship to which he was attached. He reported that his unit had been credited with Vietnam service. 
The Veteran's service personnel records are silent for any notations confirming service on the landmass of Vietnam or in the inland waterways of Vietnam. His service separation document, his DD-214, indicates that his military occupational specialty (MOS) was that of electronics mechanic. His service personnel records indicate that he was assigned to the Reconnaissance Attack Squadron Five from approximately March 1970 through April 1973. Of record is a January 31, 1972, document indicating that the Veteran was a member of this unit for Task Force Seventy-Seven, aboard the USS Enterprise, and was entitled to wear the Republic of Vietnam Campaign Medal for service outside the geographical limits of Vietnam, while operating in the contiguous waters of Vietnam, from July 15, 1971, to July 31, 1971; August 16, 1971, to September 4, 1971; October 11, 1971, to November 2, 1971; November 19, 1971, to December 10, 1971; and January 19, 1972, to January 24, 1972. 

Also of record is a February 2008 response from the National Personnel Records Center (NPRC), indicating that they were unable to determine if the Veteran had service in Vietnam. The NPRC reported that the Veteran was attached to the Reconnaissance Attack Squadron Five and could have been assigned to a ship or shore, and that the Department of Defense (DOD) has credited the unit for service in Vietnam for the periods from July 14, 1971, to September 4, 1971; September 12, 1971; September 25, 1971, to September 26, 1971; and January 19, 1972, to January 24, 1972. The NPRC concluded, however, that the Veteran's service record was silent for conclusive proof of service in Vietnam. 

Further development is required in order to attempt to determine if the Veteran had sufficient service in the Republic of Vietnam. VA's General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97. In order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

It is not clear the specific credit deemed by the DOD as "service in Vietnam" and there has been no effort to request the unit records or ship's logs as to any avionics work on the landmass of Vietnam. Further, the Veteran's service personnel records do not demonstrate the time periods during which he was aboard ships. His DD-214 indicates that he had foreign or sea service for 2 years and 11 months, however, the precise dates are not known. His service treatment records demonstrate that he was aboard the USS Enterprise in June 1971, July 1971, August 1971, and January 1972; and that he was aboard the USS Ranger in October 1972, November 1972, and December 1972. 

On remand, the AOJ should continue to develop the claim, specifically seeking information as to the service in Vietnam with which the Reconnaissance Attack Squadron Five was credited and information as to unit members' work on aircraft that landed on the landmass of Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's unit records for the Reconnaissance Attack Squadron Five in order to determine the dates upon which he was aboard the USS Ranger and USS Enterprise and to determine if there exist any records demonstrating that unit members attached to aircraft carriers in the official waters of Vietnam were sent on the landmass of Vietnam to repair avionics. If the dates upon which the Veteran was aboard the ships are not available, request the unit records dated from March 1970 to April 1973. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.  

2. Attempt to obtain the ship's logs of the USS Ranger and the USS Enterprise for the time periods during which the Veteran was aboard the ships to determine if there exist any records demonstrating that members of the Reconnaissance Attack Squadron Five attached to aircraft carriers in the official waters of Vietnam were sent on the landmass of Vietnam to repair avionics. If the dates upon which the Veteran was aboard the ships are not available, request the ship's logs dated from March 1970 to April 1973. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.  

3. Contact the DOD to determine the precise nature of the credited Vietnam service cited by the NPRC in its February 2008 response. Inquire as to whether the credited service in Vietnam for members of the Reconnaissance Attacks Squadron Five dated from July 14, 1971, to September 4, 1971; September 12, 1971; September 25, 1971, to September 26, 1971; and January 19, 1972, to January 24, 1972, included service aboard the USS Ranger or USS Enterprise and was service on the landmass of Vietnam or service in the inland waters of Vietnam. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.  

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



